PER CURIAM.
Appellant-husband, Maurice W. Strau-ser, seeks review of a trial court order denying the appellant’s motion to vacate a default and final judgment entered against him in a dissolution proceeding. In its order the trial court determined service of process on the appellant in the dissolution proceeding was legally sufficient under Section 48.031, Florida Statutes 1971, to give the court entering the default and final judgment jurisdiction over the appellant. Upon review of the record we are of the opinion that the evidence presented on the jurisdiction issue was inconclusive and therefore insufficient to enable the trial court to make a just determination of said issue. See McIntosh v. Wibbeler, 106 So.2d 195 (Fla.1958); Rumpf v. Freedman, 118 So.2d 237 (Fla.App.1960); Black v. Black, 227 So.2d 53 (Fla.App.1969).
Accordingly, the trial court’s order denying appellant’s motion to vacate default and final judgment is reversed and the cause remanded for the taking of testimony on the jurisdiction issue.
Reversed and remanded.
CROSS and MAGER, JJ., and ANDERSON, ALLEN C., Associate Judge, concur.